DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 line 8 is  objected to because of the following informalities:  the phrase “covering the positions” is ambiguous since it is unclear what positions the applicant is referring to.  The examiner suggests that the applicant amend the limitation into --covering the positions of the first positioning marks--  .  
Claim 8 second to last line the word “re” appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position" in line 9.   It is unclear if the applicant are referring the positions of the first positioning marks or if the applicant is referring to the positions of the second positioning marks. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of operation signals" in line 14-15.   It is unclear if the applicant are referring the positions of the first positioning marks or if the applicant is referring to the . There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al US 2009/0325135, in view of Kim US 20050075585 and further in view of Washburn US 2016/0086514
Claims 1 and 6:  The Huang reference a clinical dental education and training system (see abstract), comprising:
a handheld positioning portion (see FIG. 5 item 200), comprising a plurality of first positioning marks (see FIG. 5 item 212, 210 paragraph 35), and coupled to a drill portion (see FIG. 5 item 400);
a positioning plate (see FIG 5 item 300), comprising a plurality of second positioning marks (see FIG. 5 item 310), and the positioning plate being fixed in a detection area (see paragraph 39 the ;

an image tracking and capturing system, for obtaining positions of the first positioning marks and covering the positions into a plurality of first positioning signals, and obtaining positions of the second 

pre-stored with image data of the dental model (see paragraph 48 standard teeth module ) and coupled to the image tracking and capturing system for obtaining the first positioning signals and the second positioning signals from the image tracking and capturing system and converting the first positioning signals and the second positioning signals into the plurality of operation signals  (see paragraph 48-49), and 
 The Huang reference is silent on the teaching of a bracket and the bracket being combined with a dental model.  However, the Kim reference provides a teaching of a bracket for the positioning plate and the and the bracket being combined with a dental model (see FIG. 1 item 53,55, 170 and FIG. 2 the bracket is being combined with a dental model). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Huang reference with the teaching of a bracket for the positioning plate, as taught by the Kim reference, in order to provide a secure mounting.  
While the Huang reference provides a teaching of analyzing and comparing the operation signals with pre-stored course data (see paragraph 48 item 820, 830, 840 and 880), the Huang reference is silent on the teaching of a server and generate operational scores or operational error data accordingly.  
However, the Washburn reference provides a teaching of a server (see paragraph 51-52 having a remote server) and generate operational scores or operational error data accordingly (see paragraph 55 generating score on each lesson activity).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Huang reference with the feature of generate operational scores or operational error data accordingly, as taught by the Washburn reference, in order to   provide sufficient feedback to the user to improve on his/her technique (see paragraph 4-5).     
Claims 2 and 7:  The Huang reference is silent on the teaching of wherein the server has teaching data stored therein,  displays a teaching image included in the teaching data on a screen and provided to the users for a guidance operation.
However, the Washburn reference provides a teaching of wherein the server has teaching data stored therein see paragraph 51-52 having a remote serve),  displays a teaching image included in the teaching data on a screen and provided to the users for a guidance operation (see paragraph 54 narrative pane 302). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Huang reference with the feature of  wherein the server has teaching data stored therein,  displays a teaching image included in the teaching data on a screen and provided to the users for a guidance operation, as taught by Washburn, in order to provide sufficient feedback to the user to improve on his/her technique (see paragraph 4-5).  
Claims 3 and 8:  The Huang reference provides a teaching of wherein the first positioning signals are a plurality of first tracking signals transmitted from the plurality of the first positioning marks of the handheld positioning portion  (see paragraph 35 item 210 and 212 LEDs that transmit light being used for position and tracking information),  and the second positioning signals are a plurality of second tracking signals transmitted from a plurality of second positioning marks of the positioning plate (see paragraph 38 item 310 LEDs that transmit light being used for position and tracking information).   
or the first positioning signals are the first positioning marks transmitted to the image tracking and capturing system and the first tracking signals reflected to the first positioning marks, and the second positioning signals are the second positioning marks transmitted from the image tracking and capturing system and the second tracking signals reflected to the second positioning marks (see paragraph 39). 
Claims 5 and 10:  The Huang reference provides a teaching wherein the computer is further coupled to a scanning device via a signal, and the scanning device is provided for scanning the dental model, and sending a scan result to the computer (see paragraph 42).  
	
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al US 2009/0325135, in view of Kim US 20050075585, in view of Washburn US 2016/0086514 and further in view of Beach 6,361,323 
Claims 4 and 9:  The Huang reference is silent on the teaching wherein the server generates the operational scores or the operational error data according to the difference between the operation signals and the course data. 
However, the Beach reference provides a teaching of wherein the computer generates the operational scores or the operational error data according to the difference between the operation signals and the course data (see col. 12:30-40 for the comparison between the operation signal and the course data and col 12:1-10 for the scoring).   
The Huang reference is silent on the teaching of a server.  However, the Washburn reference provides a teaching of a server (see paragraph 51-52 having a remote server).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Huang reference with a server, in order to provide a remote learning session (see paragraph 30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715